Citation Nr: 1825363	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-16 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for sinusitis, and if so, entitlement to service connection for sinusitis.

2. Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, and if so, entitlement to service connection for diabetes mellitus.

3. Entitlement to service connection for hypertension.

4. Entitlement to an increased disability rating for right knee disability, currently rated as 10 percent disabling.

5. Entitlement to an increased disability rating for pterygium, currently rated as 0 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to April 1992.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. In a May 2012 rating decision, the RO continued disability ratings of 10 percent for right knee disability and 0 percent for pterygium. In a June 2012 rating decision, the RO denied service connection for diabetes mellitus and for hypertension. In a January 2013 rating decision, the RO denied service connection for sinusitis.

The issues on appeal previously included service connection for allergic rhinitis. In an April 2014 rating decision the RO granted service connection for allergic rhinitis and resolved that issue.

In November 2017, the Veteran had a Travel Board hearing before a Veterans Law Judge (VLJ). A transcript of that hearing is of record. In January 2018 the Board informed the Veteran that the VLJ who conducted the hearing is no longer employed by the Board. The Board informed him that he could have a new Board hearing if desired. In February 2018 the Veteran wrote that he did not want another Board hearing.

In the present decision, below, the Board is granting reopening of a previously denied claim for service connection for sinusitis. The reopened issue of service connection, on the merits, for sinusitis, the issue of service connection for hypertension, and the issues of the ratings for right knee disability and pterygium, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not file a notice of disagreement (NOD) with the June 1992 rating decision denying service connection for sinusitis.

2. Evidence received since the June 1992 rating decision is in support of the necessary and unestablished fact of continuity after service of sinusitis noted during service.

3. The Veteran did not file an NOD with the August 1992 rating decision denying service connection for diabetes.

4. Evidence received since the August 1992 rating decision is in support of the necessary and unestablished fact of onset on diabetes during service.

5. The Veteran's test results during service were consistent with a diagnosis of diabetes.



	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1. The June 1992 rating decision denying service connection for sinusitis is a final decision. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.156 (2017).

2. Evidence received since the June 1992 rating decision is new and material to the claim for service connection for sinusitis. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156.

3. The August 1992 rating decision denying service connection for diabetes is a final decision. 38 U.S.C. § 7105; 38 C.F.R. § 3.156.

4. Evidence received since the August 1992 rating decision is new and material to the claim for service connection for diabetes. 38 U.S.C. § 5108; 38 C.F.R. § 3.156.

5. The Veteran's current diabetes was incurred in service. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2017). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in 2012. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the November 2017 Board hearing, the VLJ who conducted the hearing fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, reports of VA medical examinations, and a transcript of the 2017 Board hearing. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Sinusitis

The Veteran has sought service connection for allergic rhinitis and for sinusitis. The RO ultimately granted service connection for allergic rhinitis, effective July 31, 2012. The Veteran essentially contends that he has sinusitis that is a separate disorder from his allergic rhinitis. He contends that his sinusitis had onset during his service and continued or recurred through the present.

In April 1992 the Veteran submitted a claim for service connection for several disorders including sinusitis. In a June 1992 rating decision the RO denied service connection for sinusitis. A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued. 38 U.S.C. § 7105. A rating decision also becomes final if a claimant files a timely NOD, but does not file a timely substantive appeal. 38 U.S.C. § 7105. The Veteran did not file an NOD with the June 1992 rating decision. Therefore that rating decision became final.

A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured. 38 U.S.C. §§ 5108, 7104(b). The Court has ruled that, if the Board determines that new and material evidence has been submitted, the case must be reopened and evaluated in light of all of the evidence, both new and old. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). New and material evidence received within a year after the rating decision will be considered as having been filed in connection with the claim. 38 C.F.R. § 3.156(b). If service department records not previously associated with the claims file are received, VA will reconsider the claim. 38 C.F.R. § 3.156(c). 

In July 2012 the Veteran again sought service connection for sinusitis. In a January 2013 rating decision, the RO again denied service connection for sinusitis. The Veteran appealed the January 2013 decision.

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the last time that the claim was finally disallowed on any basis (not only since the last time that the claim was disallowed on the merits). Evans v. Brown, 9 Vet. App. 273 (1996). The June 1992 rating decision is the only decision on the sinusitis service connection issue that became a final decision. The Board will consider whether new and material evidence has been submitted since that decision.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). See also Evans v. Brown, supra, at 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The evidence that was of record in June 1992 includes the Veteran's claim and his service treatment records. His service treatment records show multiple instances of complaints of and treatment for sinus congestion and pain with headaches. In the June 1992 rating decision the RO denied service connection for sinusitis on the grounds that sinusitis episodes during the Veteran's service were acute, and left no residual disability.

The evidence that has been added since June 1992 includes post-service medical records, reports of VA medical examinations, and testimony at the 2017 Board hearing. In June 2010, a private physician treating the Veteran indicated that he had sinusitis as an active problem. At the 2017 Board hearing, the Veteran stated that his sinusitis symptoms during service have been followed by the same symptoms after service through the present. Thus, there is new evidence supporting the contention that sinusitis during service continued or recurred after service. That new evidence relates to a fact that is necessary to establish service connection, and that was not established as of the June 1992 rating decision. Thus there is evidence that is both new and material. The Board grants reopening of the claim.

Having reopened the claim, the Board must consider service connection on its merits. The Board finds that additional evidence is needed. The Board is remanding the reopened claim for development as described in the remand section, below.

Diabetes

The Veteran contends that his type II diabetes mellitus had onset during service. In an August 1992 rating decision, the RO denied service connection for diabetes. The RO found that elevated glucose readings during his service did not constitute a diagnosis of diabetes. The Veteran did not file an NOD with the August 1992 rating decision. Therefore that rating decision became final.

In December 2011 the Veteran again sought service connection for diabetes. In the June 2012 rating decision the RO again denied service connection for diabetes. The Veteran appealed the June 2012 rating decision. The Board will consider whether new and material evidence has been received since the August 1992 rating decision.

The evidence that was of record in August 1992 includes the Veteran's service treatment records. On testing in March 1991 his glucose level was high. In June 1991 he had a consultation for borderline type II diabetes. On testing in February 1992 his glucose level was high.

The evidence that has been added since August 1992 includes post-service medical records and opinions. Post-service medical records reflect that the Veteran was diagnosed with type II diabetes. In February 2018 a private physician wrote that the Veteran's service medical records show that he was diagnosed with type II diabetes in 1991, during his service. Evidence received since August 1992 supports diagnosis of diabetes during service, which was not established as of the August 1992 rating decision. Evidence received since August 1992 is new and material. The Board grants reopening of the claim.

Having reopened the claim, the Board must consider service connection on its merits. Service connection for certain chronic diseases, including diabetes mellitus, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

During the Veteran's service, on testing in March 1991, his glucose level was high. Because he had abnormal levels on glucose tolerance testing (GTT), a clinician made a provisional diagnosis of borderline type II diabetes, and referred him for a consultation with a dietician. It was noted that he had a family history of diabetes. The dietician directed him to follow a restricted diet to manage his condition. On testing in February 1992 his glucose level was high.

The Veteran has not reported medical treatment during the year following separation from service. The claims file contains records of primary care from 2001 forward by private physician J. B., M.D. In July 2002 Dr. B. found that he had elevated glucose. The Veteran reported that during service he had elevated glucose and controlled it with diet. Based on testing Dr. B. diagnosed diabetes mellitus, and started him on oral medication. Later private and VA medical records reflect an ongoing diagnosis of diabetes.

On VA examination in March 2012, the examiner found that the Veteran was diagnosed with diabetes in 2003. In a May 2012 addendum to the examination report, the examiner stated that during the Veteran's service testing did not include HB A1C. The examiner stated that therefore it was difficult to say whether the findings during service allowed for a definitive diagnosis of diabetes.

In the November 2017 Board hearing, the Veteran stated that during service testing showed elevated glucose and borderline diabetes. He related that he was sent to a dietician. He reported that in the early 2000s a doctor started him on medication for diabetes. He indicated that doctors had stated that the results of testing during service showed the manifestation of diabetes.

In February 2018, private physician P. D., M.D., wrote that the Veteran had been a patient at his university-affiliated primary care clinic since 2007. Dr. D. wrote that a review of the Veteran's military medical records showed that he was diagnosed with type II diabetes in 1991, a year before he retired in 1992. Based on that Dr. D. expressed the opinion that the Veteran's diabetes is connected to his service.

During the Veteran's service testing showed elevated glucose. Diabetes was provisionally diagnosed and a restricted diet was initiated to address it. The VA examiner found that the evidence from service left uncertainty, such that it was difficult to definitively determine whether he had diabetes during service. Dr. D. concluded that information in the service medical records does constitute a diagnosis of diabetes during service. Considered together, the medical opinions provide at least equivocal support for the onset of diabetes during service. Resolving reasonable doubt in the Veteran's favor, the Board grants service connection for his diabetes.


ORDER

A claim for service connection for sinusitis is reopened.

A claim for service connection for diabetes is reopened.

Entitlement to service connection for diabetes is granted.


REMAND

The Board is remanding to the AOJ, for additional action, the reopened issue of service connection, on the merits, for sinusitis, the issue of service connection for hypertension, and the issue of the ratings for right knee disability and pterygium.

The Veteran contends that he has sinusitis that is a separate disorder from his allergic rhinitis. He contends that his sinusitis had onset during his service and continued or recurred through the present. In June 1992 rating the RO denied service connection for sinusitis on the grounds that sinusitis episodes during the Veteran's service were acute, and left no residual disability. Post-service medical records from 2002 through 2011 reflect episodes of sinusitis since service. On VA examination in March 2014 the examiner found that the Veteran did not have sinusitis at that time. The assembled evidence leaves questions as to the relationship if between his sinusitis episodes during and after service, and the relationship between his sinusitis episodes and his allergic rhinitis. The Board is remanding the issue to obtain any more recent treatment records, and for a VA examination with file review and opinion as to the likelihood of any relationship between sinusitis episodes during service and after service. In addition, on remand, any more recent medical records should be obtained.

The Veteran contends that he has hypertension that is secondary to, that is, caused or aggravated by, his diabetes. On VA examination in March 2012, the examiner found that the Veteran's diabetes and his hypertension were both diagnosed in 2003. The examiner expressed the opinion that it is less likely than not that the his hypertension was proximately caused by his diabetes, because both disorders were diagnosed at the same time. In the present decision, above, the Board is granting service connection for diabetes. The Board notes that there is medical opinion supporting a diagnosis of the Veteran's diabetes in the early 1990s, during his service. The Board is remanding the hypertension service connection issue for a new examination with file review and opinion as to the likelihood that the Veteran's diabetes proximately caused his hypertension. The examiner should also include opinions as to the likelihood that his diabetes has aggravated his hypertension, and the likelihood that his current hypertension had onset in service.

In December 2011 the Veteran submitted a claim for a rating higher than the existing 10 percent for his right knee disability. He appealed the May 2012 rating decision in which the RO continued the 10 percent rating. In September 2012 he had arthroscopic surgery on that knee. In a January 2013 rating decision the RO assigned a temporary 100 percent rating for the knee from September 5, 2012, to October 31, 2012, and a 10 percent rating from November 1, 2012. The Veteran continued his appeal, seeking ratings higher than 10 percent before and after the surgery. In the November 2017 Board hearing he stated that his right knee disability had worsened since the most recent VA examination, which was in September 2012. The Board is remanding the ratings issue for a new examination to obtain current findings. The new examination should include testing of the right knee for pain on both active and passive motion and both with and without weightbearing, and recording of the range of motion of any opposite undamaged joint (in this case the left knee). See 38 C.F.R. § 4.59 and Correia v McDonald, 28 Vet. App. 158 (2016).

In December 2011 the Veteran submitted a claim for a rating higher than the existing 0 percent for his pterygium. He appealed the May 2012 rating decision in which the RO continued the 0 percent rating. In the November 2017 Board hearing, he stated that his vision had worsened since the most recent VA examination, which was in February 2012. The Board is remanding the rating issue for a new examination to obtain current findings. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify the sources of any VA and non-VA sources of treatment, particularly of the sinuses, cardiovascular system, knees, and eyes, that he has had from 2011 forward. Ask him to submit records of that treatment, or to ask VA to seek the records. If he asks, obtain records of the treatment he identifies.



	(CONTINUED ON NEXT PAGE)


2. Schedule the Veteran for a VA examination to address the likely etiology of his recurrent or chronic sinusitis. Provide his claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide an opinion as to whether it is at least as likely as not that his post-service episodes of sinusitis are a continuation of, or otherwise related to, episodes of sinusitis during service. Ask the examiner to state whether the Veteran's sinusitis episodes since service are separate from, that is, have at least some different manifestations than, his allergic rhinitis. Ask the examiner to explain the reasons and bases for the opinions reached.

3. Schedule the Veteran for a VA examination to address the likely etiology of his current hypertension. Provide his claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide opinions as to whether it is at least as likely as not that his current hypertension: (a) had onset in service, (b) was proximately caused by his diabetes, or (c) has been aggravated by his diabetes. Ask the examiner to explain the reasons and bases for the opinions reached.



	(CONTINUED ON NEXT PAGE)


4. Schedule the Veteran for a VA examination to address the current manifestations of his right knee disability. Provide his claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to conduct all necessary tests of the function and functional impairment of the Veteran's right knee, and, for comparison, his left knee. Ask the examiner to specifically include for each knee the active and passive ranges of motion, and the ranges of motion with and without weightbearing. Ask the examiner to report whether each knee has functional impairment due to pain, weakness, fatigability, or incoordination, or with repeated use or flare-ups. Ask the examiner to describe any functional impairment from such factors as equivalent to degrees of additional loss of motion, if feasible.

5. Schedule the Veteran for a VA examination to address the current manifestations of his pterygium. Provide his claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to conduct all necessary tests of the effects of the pterygium on the function of his eyes. Ask the examiner to describe any disfigurement or conjunctivitis associated with the pterygium.

6. Thereafter, review the expanded claims file and review the remanded claims. If any of those claims is not resolved to the Veteran's satisfaction, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review, if otherwise in order.

The Board implies no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


